Citation Nr: 1612590	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right elbow disability.

2.  Entitlement to an initial compensable disability rating for a residual scar of the right elbow.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) as part of the Benefits Delivery at Discharge (BDD) program.    

This matter was previously before the Board in July 2013.  At that time, the Board remanded the claims for additional development.  That development completed, the matter has been properly returned to the Board for appellate consideration.  

The Virtual VA paperless claims processing system includes a brief filed by the Veteran's representative in June 2013.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's right elbow disability manifested in right forearm extension to 0 degrees and flexion to 140 degrees without ankylosis of the right elbow joint, joint fracture, flail false joint, impairment of the ulna, impairment of the radius, or impairment of supination or pronation of the hand.

2.  The Veteran's right elbow scar is manifested by complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a right elbow disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5024, 5205-5212 (2015).

2.  The criteria for an initial rating of 10 percent, but no higher, for a residual scar of the right elbow have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 7800-7806 (prior to October 22, 2008); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 7800-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran is challenging the evaluations assigned in connection with the grant of service connection for a right elbow disability and a scar of the right elbow.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, the Veteran was afforded examinations in October 2007, during his active service, and in September 2013.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the increased rating claims.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014).  The Veteran has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

As noted above, this matter was remanded in July 2013 to afford the Veteran updated examinations and to readjudicate the claims.  Subsequently, the Veteran underwent an examination for his appealed disabilities in September 2013, and the claims were readjudicated in a November 2011 Supplemental Statement of the Case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In the Veteran's substantive appeal, he declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence used to decide whether a rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Right Elbow Disability

The Veteran's right elbow is assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5206-5024.  A hyphenated diagnostic code is assigned when the Veteran's evaluation has been determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2015).  In this instance, the Veteran is rated under Diagnostic Code 5206 for forearm limitation of motion and the associated residual of tenosynovitis.  38 C.F.R. § 4.71a.

Under that code, tenosynovitis is rated on limitation of motion of the affected parts.  38 C.F.R. § 4.71a.  In this case, the affected part is the right elbow.  The Board will consider all relevant diagnostic codes pertaining to limitation of motion for the Veteran's right elbow disability.  

The diagnostic codes that focus on limitation of motion of the elbow are Diagnostic Codes 5206 (limitation of flexion) and 5207 (limitation of extension).  Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  Normal ranges of motion of the forearm are 0 to 80 degrees in pronation and 0 to 85 degrees in supination.  See 38 C.F.R. § 4.71, Plate I.  As the Veteran is left hand dominant, the disability ratings for the minor extremity will be used. 38 C.F.R. § 4.71a. 

For limitation of flexion, a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees, a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees, a 30 percent rating is warranted when forearm flexion is limited to 55 degrees, and a 40 percent rating is warranted when forearm flexion is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5206.

For limitation of extension, a 10 percent rating is warranted when forearm extension of the minor arm is limited to 45 or 60 degrees, a 20 percent rating is warranted when forearm extension is limited to 75 or 90 degrees, a 30 percent rating is warranted when forearm extension is limited to 100 degrees, and a 40 percent rating is warranted when forearm extension is limited to 110 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5207.

The Veteran underwent an examination for his claim in October 2007.  The Veteran reported weakness when using his right elbow, stiffness based on the weather, and giving away or lack of endurance when using the elbow.  The Veteran denied swelling, heat, redness, locking, fatigability, and dislocation.  He reported constant pain that traveled to his arm.  The pain was both aching and sharp in nature, and was elicited by physical activity.  The Veteran indicated that it hurt to straighten out his right elbow.  On examination, the right elbow showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Right elbow flexion ended in 140 degrees.  Extension ended at zero degrees with pain.  Supination and pronation ended at 85 and 80 degrees, respectively.  The examiner found that right elbow joint function was additionally limited by pain and lack of endurance after repetitive-use testing.  The examiner found that pain and lack of endurance additionally limited the right elbow joint function by zero degrees.  X-ray findings of the right elbow were within normal limits. 

In his January 2010 substantive appeal, the Veteran asserted that his right elbow motion was limited and that its limited function negatively impacted his quality of life.  

A September 2013 VA examination was conducted.  The Veteran reported his right elbow hurt when he bent it.  There was no pain at rest.  On bending, pain lasted for the duration of the bend.  The Veteran indicated that the pain was not an intense pain and that it was something he was accustomed to.  The examiner noted that the left hand was dominant.  On range of motion testing, the Veteran's right elbow had flexion that ended at 145 degrees or greater, with no objective evidence of painful motion.  There was no limitation of extension and no evidence of pain during that test.  Repetitive-use testing was conducted, and the results post-test were the same as the initial measurements.  The examiner found that there was no additional limitation in range of motion of the right elbow and forearm following repetitive-use testing.  The examiner also found that the Veteran did not have any functional loss or impairment of the elbow and forearm.  The examiner noted no localized tenderness or pain on palpation of the joints or soft tissue of the right elbow or forearm. 

VA treatment records also document a right elbow condition.  These records show that the Veteran has complained of a painful right elbow.  They do not contain any limitation of motion findings. 

After a thorough review of the record, the Board finds that a higher disability rating is not warranted for the Veteran's right elbow disability.  At worst, the Veteran's right elbow has been manifested by forearm flexion that ends at 140 degrees and extension that ends at zero degrees.  His forearm flexion was not limited to 90 or 70 degrees during the appeal period.  Nor was extension limited to 75 or 90 degrees.  Thus, a higher rating under either Diagnostic Code 5206 or Diagnostic Code 5207 is not warranted.  In making this finding, the Board has considered additional functional loss.  At the October 2007 VA examination, the examiner found that elbow joint function was additionally limited by pain and lack of endurance after repetitive-use testing, but noted that the Veteran's elbow motion was additionally limited by zero degrees.  This finding was seemingly corroborated by the September 2013 VA examiner, who found that the Veteran's right elbow as not additionally limited by pain or lack of endurance after repetitive-use testing.  The Board further notes that the Veteran's flexion and extension of his right forearm was well beyond the limits for a 20 percent disability rating.  Nothing in either examination, October 2007 or September 2013, suggests the presence of usage limitations, even with consideration of the October 2007 report of additional limitation of function after repetitive-use testing, to the degree required for a 20 percent disability rating for limitation of motion of the right elbow and forearm.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A review of the evidence demonstrates that the Veteran has not been diagnosed with ankylosis of the right elbow; as such, Diagnostic Code 5205 is not for application.  See 38 C.F.R. § 4.71a.  Next, the Veteran essentially demonstrated normal flexion and extension throughout the appeal period.  Therefore, a higher initial rating is not warranted under Diagnostic Code 5208, where forearm flexion of the minor arm is limited to 100 degrees and forearm extension of the minor arm is limited to 45 degrees.  In addition, there was no evidence of a joint fracture, flail false joint, impairment of the ulna, or impairment of the radius during either period on appeal.  Therefore, Diagnostic Codes 5209, 5210, 5211, and 5212 are not for application.  Last, the Veteran's right elbow disability has not resulted in impairment of supination or pronation of the hand, precluding a higher disability rating under Diagnostic Code 5213.  In short, a disability rating in excess of 10 percent is not warranted under any potentially relevant diagnostic codes.  

Right Elbow Scar

During the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord the highest rating.

Initially, the Board notes that the Veteran's right elbow scar does not implicate the head, face, or neck.  As such, application of DC 7800 with the regulations in place prior to and after October 23, 2008, is not appropriate.  The Board will discuss all other potentially relevant diagnostic codes, however.  

Prior to October 2008, under DC 7801, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  DC 7801, Note (2) (2008).  Under DC 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  A superficial scar is defined as one not associated with underlying soft tissue damage.  DC 7802, Note (2) (2008).  Under DC 7803, a 10 percent rating is warranted for superficial and unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  DC 7803, Note (1) (2008).  Under DC 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  According to DC 7805, other scars are to be evaluated based on the limitation of function of the affected body part. 

Subsequent to October 23, 2008, under DC 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118.  Under DC 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful. Three or four scars that are unstable or painful warrant a 20 percent rating.  Under DC 7805, any other scars, including linear scars, are to rated based on any disabling effect(s). 

An October 2007 examination was conducted.  At that time, the examiner noted the residual scar as a result of a 2002 bursectomy during the Veteran's active duty.  On skin examination, there was a depressed scar present at the posterior right elbow, measuring about 11.5 centimeters by 2 centimeters with disfigurement and inflammation.  There was no tenderness, ulceration, adherence, instability, tissue loss, edema, keloid formation, hyperpigmentation, or abnormal texture.  

In his January 2010 substantive appeal, the Veteran asserted that his right elbow scar was very painful and affected the quality of his life.  

A VA examination was provided September 2013.  At that time, the examiner affirmed the Veteran's right elbow scar, noting that it was a healed surgical scar.  The Veteran reported his scar would dry out and bleed.  He applied a topical cream to the scar in order to keep it from drying out and bleeding.  The examiner noted that pinching the skin around the scar made it hurt.  Otherwise, the scar was nontender to palpation, superficial, and non-linear.  The scar measured 1.5 centimeters by 10 centimeters, with an approximate total area of 15 square centimeters.  The examiner noted that the Veteran's scar was well healed and caused no functional impairment.  

VA treatment records noted the presence of a painful right elbow scar.

After a thorough review of the evidence, the Board finds that the Veteran has provided competent and credible evidence, such as his statements during his examinations and statements submitted to VA, that his right elbow scar was painful throughout the entire rating period on appeal.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, with regard to applying the diagnostic criteria in effect at the time of the Veteran's claim a 10 percent disability rating is warranted under Diagnostic Code 7804.  

No higher evaluation, however, is warranted.  As the Veteran's right elbow scar has never been noted to be deep or to have resulted in limited motion, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  Further, consideration under Diagnostic Codes 7802, 7803, and 7804 would serve no benefit to the Veterans, as the maximum rating under those codes is 10 percent.  Further, the evidence does not show that the Veteran's right elbow scar has caused limitation of function of any affected part.  Therefore, a rating under Diagnostic Code 7805 is not warranted throughout the entire appeal period.  

As for the revised criteria, throughout the entire appeal period, as the Veteran's scar is not deep, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  Consideration under Diagnostic Code 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.  As the Veteran's right elbow scar does not involve three or more scars, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  As for the revised Diagnostic Code 7805, the Veteran's scars have been evaluated under Diagnostic Code 7804, and there are no other disabling effects to be considered.

In conclusion, the evidence of record supports a rating of 10 percent for the Veteran's right elbow scar, but no higher, throughout the entire rating period.  

Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's right elbow disability and right elbow scar, including pain and limitation of motion, are contemplated by the schedular criteria.  Those criteria expressly consider the Veteran's pain upon use, painful scar, size of scar, limitation of motion, and other functional limitations.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right elbow disability and residual scar of the right elbow under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 10 percent for a right elbow disability is denied.

An initial 10 percent disability rating, but no higher, for a residual right elbow scar is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


